Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation is not well defined on “processor calculates a position subtracted a predetermined length from the position of an intersection between a virtual line based on the inclination and the dart board”. It is not clear what is meant by “calculates a position subtracted a predetermined length”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (U.S. 4789932) in view of Fikes (U.S. 6717684)
Regarding claim 1, Cutler discloses a dart game apparatus that provides a dart game in which one player successively throws n number of (n = 3 or 4) darts at a dart board, the apparatus comprising: light sources (Col. 3 Lns. 43-50, first light source 32, second light source 34) that are disposed around the dart board, wherein the dart board has a board thickness (dart board inherently has thickness) in a board thickness direction, and wherein the board thickness direction is perpendicular to the board face;  (thickness perpendicular is inherent, as dart board necessarily has some depth to accept darts) and emit lights along the board face of the dart board (Col. 3 Lns. 43-55, light passes through illuminated space and over surface of the dart board) ; 
a plurality of photo-sensors (Col. 3 Lns. 50-68, array of light detecting elements 36 such as photoelectric cells) that are disposed around the dart board at approximately the same height from the dart board in the board thickness direction, and detect brightness of lights emitted from the light sources; 
and a processor that calculates a hit position of the dart on the dart board based on the brightness (Col. 4 Lns. 65-68 – Col. 5 Lns. 1-10, microprocessor 44 calculates location of center of a shadow that eclipses a group of phototransistors thereby establishing accurate figure for calculating position of the dart) of the lights detected by the plurality of photo-sensors, 
wherein a number of photo-sensors is n x 2 (see Fig. 5, light detecting elements 38).
However, Cutler does not disclose a retro-reflector disposed around the dart board, wherein the retro-reflector includes two reflectors, wherein the reflectors are parallel to each other, wherein the 
Fikes discloses a retro-reflector (Col. 3 Lns. 20-25, retro-reflective member 112) disposed around the board wherein the retro-reflector includes two reflectors (reflective members 114, 116) wherein the reflectors extend in a circumferential direction of the dart board.
While Fikes does not explicitly disclose wherein the reflectors are parallel to each other, wherein the reflectors are spaced apart from each other in the board thickness direction, this would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice, MPEP 2144.04) as the reflective member of Fikes is used for the same function as the instant invention and the arrangement does not appear to hold criticality, therefore, one of ordinary skill would have readily recognized  the claimed arrangement would provide the same function and therefore would be obvious. 
 It is noted that when taken in combination, the retro-reflector of Fikes would be taken in combination with the dart board of Cutler, and as the retro-reflector of Fikes is disposed around the target, one of ordianry skill would readily recognize the retro-reflector would be disposed around the dart board as claimed. 
Regarding claim 4, Cutler discloses wherein in the case where a dart hits the dart board, the processor stores (Col. 1 Lns. 59-68 – Col. 2 Lns. 1-5, prior scan from light detecting elements stored in memory) he brightness of lights detected by the photo-sensors, and in the case where the next dart hits the dart board, the processor calculates the difference (Col. 1 Lns. 65-68- Col. 2 Lns. 1-5, system detects additional darts by detecting a difference in the results of a new scan of the outputs of the light detecting elements from the results from the prior scan) between the 28S0007AJ P0008-WO-US brightness of light detected by the photo-sensor and the stored brightness of light, and calculates the hit position of the next dart based on the difference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler (U.S. 4789932) and Fikes (U.S. 6717684) in view of Pauer (WO 9831979A1)
Regarding claim 5, Cutler discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Cutler does not disclose the photo-sensors detect the brightness of the lights along a plurality of optical axes which pass from the dart board at different heights in the board thickness direction, and the processor calculates the inclination of the dart with respect to the dart board based on the brightness of the lights along the plurality of optical axes respectively, and calculates the hit positon of the dart based on the calculated inclination.  
Pauer discloses the photo-sensors detect the brightness of the lights along a plurality of optical axes (Fig. 13, sensors S(A) and S(B) are placed in different optical axes) which pass from the dart board at different heights in the board thickness direction, and the processor calculates (Pg. 7 Lns. 274-278, exact impact point determined from coordinates of two points along arrow head in planes E1 and E2, and calculating known inclination of arrow) the inclination of the dart with respect to the dart board based on the brightness of the lights along the plurality of optical axes respectively, and calculates the hit positon of the dart based on the calculated inclination.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cutler to incorporate the teachings of Pauer since Cutler discloses light detection sensors surround a target and Pauer discloses sensors in different planes and the combination Pg. 3 Lns. 115-123) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the limitations of detecting a plurality of brightness of lights based on the previous dart and new dart and the processor calculating an inclination of the new dart based on a brightness of light other than the specified brightness of the current light of the previous dart in combination with the other claimed limitations was not found or suggested by the prior art
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, it is argued that while Fikes does not explicitly disclose the claimed arrangement of retro-reflectors, Fikes discloses the two reflectors as claimed, and there appears to be no criticality to the arrangement, one of ordinary skill would have found the claimed arrangement obvious as it provides the same function. Further, applicant merely states in the remarks that the reflectors in Fikes are not parallel to each other or spaced apart in a board thickness direction, but does not provide any factual evidence as to why this arrangement would be unobvious. 
Therefore, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711